Order filed October 27, 2011.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00372-CV
                                   ____________

                            MATTHEW VERE, Appellant

                                           V.

                       AFFORDABLE POWER, L.L.P., Appellee


                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 956968


                                      ORDER

       Appellant=s brief was due October 12, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the Clerk of this Court on or before November 28, 2011, the Court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                         PER CURIAM